UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------x

UNITED STATES OF AMERICA,

                - against -                                    Docket. No. 18 Cr. 134 (S-1) (KAM)

DONVILLE INNISS,                                                    NOTICE OF MOTION

                    Defendant.
---------------------------------x

          PLEASE TAKE NOTICE that the defendant, Donville Inniss, will move this Court before the

Honorable Kiyo A. Matsumoto, United States District Judge, in the United States Courthouse, 225

Cadman Plaza East, Brooklyn, New York, at a time that is convenient for the Court, for the following

relief:

          (1)        An Order vacating the counts of conviction and granting a judgment of acquittal on each

count of conviction, pursuant to Rule 29(c) of the Federal Rules of Criminal Procedure; and

          (2)        For such other and further relief as this Court may deem just and proper.

Dated: New York, New York
       February 22, 2020



                                                            Anthony L. Ricco
                                                            Attorney for Donville Inniss
                                                            20 Vesey Street, Suite 400
                                                            New York, New York 10007
                                                            Tel. (212) 791-3919
                                                            Email: Tonyricco@aol.com


TO:       Hon. Kiyo A. Matsumoto
          United States District Court Judge
          Eastern District of New York
          225 Cadam Plaza East
          Brooklyn, New York 11201

          A.U.S.A. Sylvia Shweder (By E.C.F.)
          A.U.S.A. David Gopstein (By E.C.F.)
          A.U.S.A. Gerald M. Moody, Jr. (By E.C.F.)
